       Case 1:20-cv-06344-PGG-SLC Document 23 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROGER SOLOMON,

                                Plaintiff,
        against                                      CIVIL ACTION NO.: 20 Civ. 6344 (PGG) (SLC)

NEW JERSEY TRANSIT RAIL OPERATIONS, INC.,            AMENDED INITIAL CASE MANAGEMENT
HOTEL PENNSYLVANIA MANAGEMENT                          CONFERENCE SCHEDULING ORDER
COMPANY, INC., AND INTERSTATE HOTELS
CONSULTING GROUP, INC.,
                          Defendants.

SARAH L. CAVE, United States Magistrate Judge.

        The Letter-Motion to adjourn the upcoming Initial Conference is GRANTED. (ECF No. 22).

The initial case management conference currently scheduled for Wednesday, December 16, 2020

at 11:00 am is ADJOURNED to Wednesday, January 27, 2021 at 10:00 am on the Court’s

conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time. At the conference, the parties must be prepared to discuss the subjects set forth

in Fed. R. Civ. P. 16(b) and (c).

        It is further ORDERED that counsel shall meet and confer in accordance with Fed. R. Civ.

P. 26(f) no later than 21 days before the Initial Case Management Conference. No later than one

week (seven (7) calendar days) before the conference, the parties shall file a Report of Rule 26(f)

Meeting and Proposed Case Management Plan, via ECF, signed by counsel for each party. A

template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

        To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.

        The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 22.
     Case 1:20-cv-06344-PGG-SLC Document 23 Filed 12/02/20 Page 2 of 2




Dated:     New York, New York
           December 2, 2020

                                         SO ORDERED



                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
